Citation Nr: 0115996	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for myofascial 
cephalgia, claimed as headaches, to include as due to 
undiagnosed illness.  

2.  Entitlement to service connection for dermatitis, lichen 
simplex chronicus, claimed as a skin disorder, to include as 
due to undiagnosed illness.  

3.  Entitlement to service connection for chronic joint and 
muscle pain, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for memory loss and 
behavior changes, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

6.  Entitlement to service connection for abnormal weight 
gain, to include as due to undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1988 to May 1991, 
which included a tour of duty in the Southwest Asia theater 
of operations from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO, which denied claims of service connection identified on 
the title page herein.  

While the veteran expressed disagreement with a September 
1999 RO rating decision to deny service connection for 
osteomyelitis and canker sores, he failed to respond to the 
December 1999 statement of the case (SOC).  Accordingly, the 
Board is without jurisdiction at this time as to these two 
additional issues.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (2000).  


REMAND

The veteran claims service connection for numerous disorders, 
to include as due to undiagnosed illness resulting from his 
exposure to claimed toxic chemicals while in the Southwest 
Asia theater of operations from September 1990 to April 1991.

The veteran has apparently undergone a Persian Gulf Registry 
examination in this case.  The examination report is not a 
part of the claims folder.  The veteran did, however, submit 
a copy of a letter to him, dated September 8, 1997, 
pertaining to the Persian Gulf Registry examination results, 
which lists only the medical conditions identified thus far.  
This letter is not sufficient as it does not contain clinical 
findings on examination.  The veteran's August 1997 claim for 
benefits indicates that he has undergone treatment for 
Persian Gulf War syndrome beginning July 29, 1997.  This may 
be the date of his Registry examination.  In any event, a 
copy of the complete examination report must be obtained and 
associated with the claims folder.  

The veteran was afforded VA examinations in September 1997, 
and these examinations appear to have been conducted without 
benefit of a review of the veteran's medical history, which 
includes the Persian Gulf Registry examination results.  The 
Persian Gulf Registry examination results notification letter 
reveals notation of non-specific right shoulder 
musculoskeletal strain versus resolved transient brachial 
plexopathy, anxiety reaction to recent public announcement of 
possible exposures to sarin and cyclosarin, and chronic daily 
headaches.  The September 1997 VA examination reports are 
also unclear as to the examiners' opinions as to the 
etiology, chronicity, and date of onset of the disorders 
found on examination.  

Additionally, while the veteran has been noted to have 
fatigue "likely due to poor sleep," it should be determined 
whether the fatigue or sleeplessness is related to service, a 
manifestation of an undiagnosed illness, or a symptom of 
chronic fatigue syndrome.  The criteria for diagnosing 
chronic fatigue syndrome appear in 38 C.F.R. § 4.88a (2000), 
but have not been given due consideration at the RO.  

It must be noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO denied the 
veteran's claims as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In doing so, the 
Board gives due consideration to the RO's February 2001 
notice to the veteran regarding the VCAA.

Based on the above, this case is REMANDED to the RO for the 
following action:


1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any headache, skin 
disability, muscle or joint pain, memory 
loss or behavioral changes, fatigue, or 
weight gain/loss symptomatology, since 
May 1991.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1991 to 
the present, including those from Health 
Stop Medical Center, dated from February 
1995, and the VA Persian Gulf War 
Registry examination report(s), as well 
as any other VA and/or non-VA medical 
facility or provider identified by the 
veteran, dated from May 1991 to the 
present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  Following completion of the above 
development, the RO should arrange for 
the veteran to undergo appropriate 
examinations to identify the presence 
and, if present, the severity and 
etiology of the disorders on appeal.

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of the 
claimed disabilities, should be elicited 
from the veteran.  The claims file, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiners in connection with the 
examinations. All specialized testing 
should be completed as deemed necessary 
by the examiners.  

The examiners should expressly offer 
opinions as to whether each identified 
symptom or condition is attributable to a 
known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  

Finally, the examiners should express 
clear opinions as to when any headaches, 
skin disability, muscle or joint symptom, 
memory or behavioral condition, fatigue 
or weight loss/gain initially manifested 
itself, and whether it is to be regarded 
as "chronic" (i.e. as having existed 
for six months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a six-
month period).  Regarding the issue of 
fatigue, the attention of the examiner is 
directed to 38 C.F.R. § 4.88a.  All 
examination findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.  

3.  The RO should review each examination 
report to determine if it is in 
compliance with this REMAND.  The RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.  Any other 
development deemed warranted by the 
record should be undertaken by the RO. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  After completion of the foregoing, 
and all other development deemed 
warranted by the record, the RO should 
readjudicate the claims for service 
connection, to include-but not limited 
to--consideration under the provisions of 
38 C.F.R. § 3.317 (2000).  If any benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

